Citation Nr: 1004380	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in 
the U.S. Coast Guard from June 1986 to June 1988. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was previously before the Board in December 2008, 
when it was remanded for further development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directive is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From the date of service connection until June 10, 2007, 
the Veteran's posttraumatic stress disorder was 
characterized by an occasional decrease in work efficiency 
and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss but 
is not shown to have been productive of occupational and 
social impairment with reduced reliability and productivity.

2.  Beginning June 10, 2007, the Veteran's posttraumatic 
stress disorder has been characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
but has not been shown to be productive of total 
occupational and social impairment.




CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent 
for posttraumatic stress disorder before June 10, 2007, have 
not been met; the criteria for an initial rating of 70 
percent for posttraumatic stress disorder from June 10, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of the following: 
(1) any information and medical or lay evidence that is 
necessary to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what 
portion of the information and evidence the claimant is to 
provide.  The notification requirements are referred to as 
Type One, Type Two, and Type Three, respectively.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: (1) Veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in March 2005, on the underlying claim of service 
connection for posttraumatic stress disorder. Where, as 
here, service connection has been granted and the initial 
disability rating has been assigned, the claim of service 
connection has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
regarding the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained the service treatment 
records as well as VA and private medical records.  The 
Veteran has not identified any additional records.  

The Veteran was afforded VA examinations in April 2004, 
March 2006, February 2007, and March 2009.

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty 
to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, 
a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  As explained below, the Board has determined that 
staged ratings are appropriate in this case.

Rating Criteria

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is assigned a 
30 percent rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, merits a 50 percent rating. 

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships, merits a 70 
percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).  A GAF score of 21 to 30 
indicates behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or 
inability to function in almost all areas (e.g. stays in bed 
all day; no job, home, or friends.)  A score in the range of 
31 to 40 represents some impairment in reality testing or 
communication, for example, speech is at times illogical, 
obscure, or irrelevant; or major impairment in several 
areas, such as work, family relations, judgment, thinking, 
or mood, for example, depressed manner, avoids friends, 
neglects family, and is unable to work.  A score in the 
range of 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
DSM-IV; see 38 C.F.R. § 4.130.

While the GAF score is relevant evidence, this score alone 
is not controlling in rating a psychiatric disorder, rather 
the rating is determined by the application of the Rating 
Schedule, 38 C.F.R. Part 4, as explained above.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, 
the extent of social impairment is considered, but the 
rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126.   

Facts

On VA examination in April 2004, the Veteran provided a 
history of psychiatric hospitalization in June 1987, 
participation in therapy since 1993, and treatment of 
depression and anxiety with psychotropic medication since 
1996.  She also indicated an extensive history of substance 
abuse, but since 2001 she had remained clean as an active 
member of Alcoholics Anonymous.  She indicated that she 
worked part time and reported having lost a number of jobs 
due to absenteeism and poor performance.  She described 
symptoms such as persistently reexperiencing the trauma, 
resulting in posttraumatic stress disorder, avoidance, 
arousal, disturbing memories, emotional numbness, trust 
issues, irritability, and problems staying on track in 
conversations.  On mental status evaluation, the Veteran was 
alert and oriented.  She appeared well-groomed and casually 
dressed.  She was cooperative. Her speech was clear and 
fluent.  Her affect was blunted and emotional numbing was 
observed, especially when describing her military sexual 
trauma.  She denied panic attacks, delusions, and 
hallucinations, and her thought processes were organized and 
sophisticated without obsessive thinking beyond the 
intrusive thoughts related to her posttraumatic stress 
disorder.  Her concentration was adequate for simple tasks 
and her judgment was considered fair.  The diagnosis was 
mild posttraumatic stress disorder.  The overall GAF score 
was 50 and 65 for posttraumatic stress disorder alone.  

On VA examination in March 2006, the Veteran was cleanly 
dressed and cooperative.  She was oriented.  Her affect was 
appropriate.  She stated that that her only long term 
relationships were with her teenage daughter and her dog.  
She stated that she did not do well with people or jobs and 
that she last worked in December 2004.  She indicated that 
she volunteered at a resource center, but she wanted to sell 
jewelry online, but she was unable to focus to produce the 
jewelry she wanted to sell.  She stated that she lost her 
sobriety in December 2005 due to overuse of prescription 
painkillers.  Posttraumatic stress disorder was noted to be 
mild at most and related symptoms did not appear to be 
driving her social functioning.  The overall GAF score was 
50.

On VA examination in February 2007, the Veteran stated that 
she had not worked since December 2004 and was having 
significant problems with her teenage daughter.  While she 
had participated in group therapy once a week, art therapy 
once a week, individual therapy twice a week, and Alcoholics 
Anonymous, she had not attended any sessions recently while 
recovering from gastric bypass surgery, but was looking 
forward to returning.  She reported worsening of her 
posttraumatic stress disorder symptoms because she had used 
food to treat her illness and was no longer able to do that.  
On mental status evaluation, she was clean and 
conservatively dressed.  She was pleasant and cooperative 
throughout the interview.  Her memory and concentration were 
good and she was proud of recently gaining some control over 
some parts of her life.  Her affect was normal and her 
speech was normal in rate and rhythm.  The GAF score was 60.  
The examiner commented that the Veteran's severe personality 
disorder impacted all areas of her life, although she had 
managed to curb her substance abuse, and was overall 
functioning significantly higher than at the previous VA 
examination, but she was not employable in any capacity and 
her current stability was attributed at least partially to 
an absence of the stress caused by working. 

On June 10, 2007, the Veteran was admitted to the VA Medical 
Center for inpatient mental health treatment following a 
suicidal gesture.  In July 2007, the Veteran again received 
inpatient mental health treatment at the VA Medical Center, 
at which time she reported severe depression, anxiety, 
suicidal ideation and using prescription drugs, marijuana, 
and alcohol.  In August and September 2007, the Veteran 
received inpatient substance abuse treatment at the VA 
Medical Center.  In September 2007, she was again admitted 
for inpatient treatment an intentional overdose.  

On VA examination in March 2009, the VA examiner noted the 
record of VA hospitalizations in June, July, August, and 
September of 2007.  The Veteran reported she had not worked 
since December 2004.  She stated that she had reestablished 
a relationship with her daughter and was looking forward to 
the birth of her grandchild.  

The Veteran described posttraumatic stress disorder symptoms 
of nightmares, sleep disturbance, avoidance, detached from 
other people who did not think the way she did, as well as 
persistent symptoms of arousal, difficulty concentrating, 
irritability, hypervigilance, depression, and a decreased 
interest or pleasure in activities.  

The VA examiner reported noted that the symptoms of the 
Veteran's various mental health disorders overlap and were 
influenced by her substance abuse and her physical health 
conditions to the point where it was not possible to 
separate the symptoms of the service-connected disability 
from those of the nonservice-connected disabilities.  On 
mental status evaluation, the Veteran appeared disheveled, 
squirmed and fidgeted nervously, exhibited slurred speech 
and was frequently off topic with noticeably impaired 
concentration.  A GAF score of 40 was assigned due to 
serious symptoms of major impairment in several areas, 
including the inability to work and impaired relationships.  
The examiner expressed the opinions that it was unlikely the 
Veteran would ever be able to hold a job again, that her 
hospitalizations had been due to a combination of all her 
mental health conditions, and that her poor functioning was 
also a result of the combination of her all her mental 
health conditions. 

Analysis

The Veteran's posttraumatic stress disorder has been rated 
as 30 percent disabling throughout the appeal period.  Prior 
to June 10, 2007, she was generally functioning 
satisfactorily, although she did have a history of decreased 
work efficiency and intermittent inability to perform 
assigned tasks.  The records show that she was employed 
until December 2004, after which she did volunteer work and 
was involved in group therapy and Alcoholics Anonymous and 
maintained a good relationship with her daughter.  The VA 
examiners were able to differentiate between her 
posttraumatic stress disorder symptoms and those 
attributable to her personality disorder.  On VA examination 
in February 2007, it was reported that the Veteran had 
gained some control over some areas of her life and having 
recommitted herself to sobriety.  Therefore, the Board finds 
that the assigned 30 percent disability rating is an 
appropriate reflection of the Veteran's disability picture 
prior to June 10, 2007.

On June 10, 2007, the Veteran was admitted for inpatient 
mental health treatment following a suicidal gesture, and 
was subsequently readmitted at least two other times.  VA 
mental health providers assigned GAF scores primarily in the 
range of 25 to 30, indicative of a serious impairment in 
judgment or an inability to function in almost all areas.  
On VA examination in March 2009, the VA examiner reported 
that the Veteran appeared disheveled and exhibited slurred 
speech and impaired concentration.  The VA examiner stated 
the Veteran's hospitalizations were due to the combination 
of all her mental health disorders.  The VA examiner also 
reported that the symptoms of all her mental health 
disorders overlapped and had become inseparable.  For this 
reason the Board will attribute all psychiatric signs and 
symptoms to her service-connected posttraumatic stress 
disorder.  Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the 
effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Therefore, the Board determines that a 70 percent disability 
rating is a more accurate reflection of the Veteran's 
disability picture beginning June 10, 2007.

As for a disability rating greater than 70 percent since 
June 10, 2007, the Veteran does not exhibit gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behaviour, 
persistent danger of hurting self, although there was a 
cluster of suicidal attempts in 2007, but none since, or 
intermittent inability to perform activities of daily 
living, or disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name.  

Although the Veteran has significant occupational and social 
impairment, total occupational and social impairment has not 
been shown under the General Rating Formula, and the 
symptoms attributable to posttraumatic stress under DSM-IV 
do not more nearly approximate or equate to total 
occupational and social impairment under the General Rating 
Formula. 

In light of the foregoing, the Board finds that the 
Veteran's posttraumatic stress disorder warrants staged 
ratings of 30 percent from the date of service connection 
until June 10, 2007, and 70 percent thereafter.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provide for higher ratings for 
more severe symptoms.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).







ORDER

An initial rating higher than 30 percent for posttraumatic 
stress disorder prior to June 10, 2007, is denied.

An initial rating of 70 percent for posttraumatic stress 
disorder from June 10, 2007, is granted subject to the 
provisions governing the award of monetary benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


